Citation Nr: 0510712	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to March 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The Board notes that subsequent to the November 2003 
statement of the case, the veteran submitted additional 
evidence in support of his claim for service connection for 
PTSD.  His representative has, however, waived his right to 
have this evidence considered by the RO in the first 
instance.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board does not have authority to consider evidence in 
the first instance); 38 C.F.R. § 20.1304 (2004), as amended 
by Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects, 69 Fed. Reg. 53,807 (Sept. 3, 2004).  The 
Board finds, therefore, that it can adjudicate the veteran's 
appeal without remanding the case to the RO.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran did not serve in combat while in service.

3.  The claim for service connection for PTSD is not 
supported by corroborating evidence of the claimed stressor 
having actually occurred.

4.  A substantiated diagnosis of PTSD has not been 
established.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have PTSD as a result of having been 
assaulted by three drill sergeants while he was in boot camp.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in December 2001 and May 
2002 by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
for the veteran to advise VA of or submit any evidence 
relevant to the claim.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

In addition, in a December 2001 notice the RO informed the 
veteran that specific information was needed regarding the 
claimed in-service assault, and that his eligibility for 
benefits might depend on the information he provided.  The RO 
provided him a PTSD Questionnaire pertaining to personal 
assault, as required by 38 C.F.R. § 3.304(f), to solicit the 
detailed information regarding the claimed stressor for 
verification purposes.  He did not return a completed 
questionnaire, but asked the RO to obtain evidence of a court 
martial of the alleged perpetrators at the "Naval Recruit 
Training Station" in San Diego in March 1979.

The veteran has also been provided a copy of the appealed 
rating decision and a statement of the case.  In these 
documents the RO notified him of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and the requirement to submit evidence 
pertaining to the claimed stressor.  In these documents the 
RO also informed him of the cumulative evidence previously 
provided to VA or obtained by VA on his behalf, and any 
evidence he identified that the RO was unable to obtain.  The 
Board finds that in all of these documents VA fulfilled its 
responsibility to inform the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2004).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA treatment records he 
identified.  The RO requested copies of his treatment records 
from the St. John Health System in May 2002, and followed up 
in February 2003, but did not receive a response.  In April 
2003 the veteran's representative reported that the veteran 
was obtaining the treatment records from St. John, but the 
veteran did not submit those records.  In May 2003 the RO 
notified the veteran that the records from St. John were 
necessary to determine his entitlement to benefits, and 
instructed him to obtain the records and submit them to the 
RO.  The RO again requested the records from St. John in May 
2003, but did not receive a response.  In a June 2003 
statement the veteran's representative noted that the records 
from St. John had not been received, and asked that the 
veteran's claim be adjudicated based on the evidence of 
record or further follow-up be made.  In the November 2003 
statement of the case the RO informed the veteran of the 
multiple attempts to obtain the records from St. John, and 
the absence of those records.  The Board finds, therefore, 
that VA has fulfilled its responsibility to obtain the 
treatment records from the private medical care provider.  
See 38 C.F.R. § 3.159(c) (2004).

The veteran submitted a copy of a July 1979 newspaper article 
pertaining to an investigation by the Marine Corps of an 
alleged assault by three drill instructors at Camp Pendleton, 
California, in June 1979.  In April 2002 the RO asked the VA 
Records Management Center to obtain a copy of the 
investigation conducted by the Marine Corps in 1979, but did 
not receive a response.  As will be shown below, however, the 
veteran's service personnel records show that he was not at 
Camp Pendleton in June 1979, and he could not have been 
involved in the assault that is documented in the newspaper 
article.  He has not provided any other information that 
could be utilized to verify his claimed in-service stressor.

The evidence of record indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), presumably due to his psychiatric 
impairments.  There is no indication, however, that any 
evidence in the SSA claims file would be probative of whether 
he incurred an in-service stressor.  The Board finds, 
therefore, that the SSA records are not shown to be relevant 
to the veteran's appeal.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (the duty to assist is not a license for 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim).

The RO has not provided the veteran a VA psychiatric 
examination in order to determine whether he has PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that VA is not required to provide a 
medical examination or obtain a medical opinion if the record 
does not already contain evidence of an in-service event, 
injury, or disease.  That development is not required because 
"a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

As will be shown below, the veteran's claim is not supported 
by probative evidence of an in-service injury, in that there 
is no corroborating evidence of him having experienced an in-
service stressor.  For that reason the Board finds that a 
medical examination and/or opinion is not required in this 
case because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Duenas, 18 
Vet. App. at 517.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).


Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background

As an initial matter the Board notes that the veteran 
originally claimed entitlement to service connection for a 
psychiatric disorder in November 1996, which he described as 
manic depression and paranoia.  In an April 1997 rating 
decision the RO denied service connection for a "mental 
disorder."  That denial does not, however, pertain to a 
claim for service connection for PTSD because none of the 
evidence of record in April 1997 indicated that the veteran 
had PTSD.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996) (a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, cannot be the 
same claim when it has not been previously considered).  For 
that reason new and material evidence is not required for 
considering the substantive merits of the veteran's claim for 
service connection for PTSD.

In his August 2000 claim for service connection for PTSD the 
veteran attributed his psychiatric symptoms to an event that 
occurred while he was in boot camp.  He stated that he, along 
with the rest of his unit, was beaten by three drill 
instructors.  He also stated that during the beating he 
struck his head and became unconscious.  In addition, he 
reported that since then he had feared for his life because 
the drill instructors threatened to kill him if he told 
anyone about the incident.  In a January 2002 statement he 
asked the RO to obtain records pertaining to a court martial 
at the "Naval Recruit Training Station" in San Diego, 
California, in March 1979, presumably related to the claimed 
in-service assault.

The veteran's service personnel records indicate that he 
entered service in May 1979, and that he was in recruit 
training until August 1979 at the Marine Corps Recruit Depot 
in San Diego, California.  He was stationed in Barstow, 
California, from August to October 1979, when he was 
transferred to Camp Pendleton, California, as a general 
warehouseman.  He actually reported to Camp Pendleton in 
November 1979, following a period of leave.  He was at Camp 
Pendleton until February 1981, when he was transferred to 
Okinawa.  He returned to Camp Pendleton in March 1982 for 
separation.

His VA treatment records show that he was first admitted to 
the VA medical center (MC) in October 1989 with a diagnosis 
of chemical dependence, continuous, to alcohol and cocaine.  
He had no previous treatment for drug abuse, but had used 
cocaine since 1986 and had used alcohol since he was eight 
years old.  He was then admitted for detoxification and 
substance abuse treatment.

He was re-admitted to the VAMC in December 1991 for 
continuous alcohol and cocaine dependence.  He then reported 
that he started using alcohol at age 15, became a heavy user 
at 20, started using illegal drugs at age 19, and cocaine at 
age 27.  The only significant psychosocial history he 
reported pertained to the death of his grandmother 18 years 
previously.

He was again hospitalized in August 1993 with diagnoses of an 
obsessive-compulsive disorder; severe, recurrent, major 
depression; and polysubstance dependence, continuous.  He 
then attributed his problems to difficulty on the job and 
ending the relationship with his girlfriend.  When evaluated 
he reported that he started using alcohol and marijuana when 
he was 17, and cocaine when he was 32.  He denied having had 
any serious injuries or illnesses, other than a fever of 
104 degrees when he had the flu.  He specifically denied 
having incurred any head injuries or other trauma that could 
cause neurological problems.  In discussing his behavioral 
history he stated that, in his earlier years, he had gotten 
into fights when he believed people were not showing him 
respect; he made no reference to having been assaulted while 
in service.

He reported having had difficulties since he was an 
adolescent, in that he had problems socializing and that he 
was "already evil and mad."  He also reported that he had a 
lot of anger resulting from childhood traumas, in that he had 
been abandoned by his mother and father and was raised by his 
grandmother.  The report of a psychological evaluation 
includes the therapist's description of these childhood 
traumas.  In terms of his military history, he stated that he 
had been a supply clerk and that he had no psychiatric or 
legal problems while in service.

Personality testing that was conducted during the 
hospitalization resulted in invalid scores due to an over-
reporting of psychopathology.  The psychologist found that 
the veteran could be over-reporting his psychopathology as a 
"plea for help," or as a "blatant attempt to distort 
responses for some situational reason."  

He was hospitalized again from January to March 1994 with 
diagnoses of chemical dependence and a dysthymic disorder.  
His treatment at that time centered around his substance 
abuse and unresolved issues from his childhood, including 
abandonment by both parents.  He did not report having 
experienced any type of trauma during his military service.

The veteran continued to receive outpatient mental health 
treatment following the hospitalization in March 1994.  Those 
treatment records show that in September 1994 he reported 
that one night when he was at Camp Pendleton, three drill 
sergeants came into his barracks and beat him and the others 
in his unit.  He also reported that after this event he 
started hearing "voices" and that he had nightmares about 
the event.

He was again hospitalized in February 1999 with diagnoses of 
major depressive disorder and a possible personality 
disorder, not otherwise specified.

The veteran presented the report of an October 2001 private 
psychological evaluation, during which he stated that in 
March 1979, while at Camp Pendleton, California, he and 
others in his unit were beaten by three drill sergeants.  He 
also stated that he had not been regularly employed since he 
left service in 1982 due to his "emotional state."  He 
reported having nightmares on a nightly basis related to the 
claimed in-service assault.  He also reported that the 
anniversary date of March [1978] was very difficult for him.  
Watching a military movie caused flashbacks and intrusive 
thoughts, and he could not work due to flashbacks.  He 
avoided people and events that reminded him of the military, 
was emotionally numb, had no close friends, was irritable and 
angry, was hypervigilant, and had an exaggerated startle 
response.  The psychologist indicated that he had used 
alcohol and drugs for years to "self medicate" his 
symptoms, which was why the proper diagnosis of PTSD was not 
previously established.  Based on a review of his discharge 
certificate and his VA treatment records, she found that he 
had PTSD as a result of the in-service assault.

As previously stated, in February 2002 the veteran submitted 
a copy of an article from the New York Times dated July 8, 
1979, showing that the Marine Corps had initiated an 
investigation into charges at Camp Pendleton, California, 
that three drill instructors had assaulted more than 100 
recruits in the previous month (June 1979).  A fourth drill 
instructor was facing charges of having assaulted 14 privates 
in a separate incident.  The recruits had reported the 
assault on June 27, 1979, and stated that the instructors had 
"entered the barracks where they were sleeping at about 1:30 
am, woke them up, and began slapping, kicking, and punching 
them."  The drill instructors were also drunk and 
disorderly, and communicated threats to the recruits.

The veteran also presented copies of pages from his Basic 
Training Yearbook showing that as a member of platoon 3034 of 
the Third Battalion, he began basic training in May 1979 and 
graduated in August 1979.  That training was conducted at the 
Marine Corps Recruit Depot in San Diego, California.


Analysis

As an initial matter the Board finds that the veteran did not 
serve in combat while in service, nor does he so claim.  He 
claims to have PTSD as the result of having been beaten by 
drill instructors while he was in boot camp.  

He initially reported that the incident occurred in March 
1979, in that he asked the RO to obtain the records 
pertaining to the court martial in 1979 and he told the 
private psychologist that the event occurred in March 1979.  
According to his service records, however, he did not enter 
service until May 1979.  Any assault that he experienced in 
March 1979 did not, therefore, occur during military service.

He also submitted a newspaper article documenting an assault 
by three drill instructors at Camp Pendleton in June 1979, 
which he contends verifies the event that he experienced 
while in service.  His service records show, however, that he 
did not arrive at Camp Pendleton until November 1979, long 
after the event documented in the newspaper article occurred.  
In addition, he stated that the assault occurred while he was 
in boot camp, but he attended boot camp from May to August 
1979 at the Marine Corps Recruit Depot in San Diego; he did 
not attend boot camp at Camp Pendleton.  None of the 
documents submitted by the veteran, therefore, corroborate 
the incident he claims to have experienced during service.

In addition, although the veteran has received psychiatric 
treatment since October 1989, he did not make any reference 
to any sort of in-service trauma until September 1994.  When 
he claimed entitlement to VA benefits in November 1996 he 
described his mental illness as manic depression and 
paranoia, and major depression was the diagnosis reflected in 
his treatment records prior to his August 2000 claim for 
service connection for PTSD.  When he claimed benefits in 
November 1996 he did not report having been assaulted in 
service, and he listed the onset of his mental illness as 
1983, after he was separated from service.

Although he now claims to have suffered a head injury when he 
was assaulted by the drill instructors in boot camp, when 
hospitalized in August 1993 he denied having had any serious 
injuries and he specifically denied having incurred any head 
injuries.  In discussing his behavioral history he stated 
that, in his earlier years, he had gotten into fights when he 
believed people were not showing him respect; he made no 
reference to having been assaulted while in service.

The veteran has also been inconsistent in his reports as to 
when and where the claimed event occurred.  He initially 
claimed that the event occurred in March 1979 (and told the 
private psychologist that the anniversary date of March 
[1978] was very difficult for him), but submitted evidence of 
an assault that occurred in July 1979.  He also asserted that 
the assault occurred when he was in boot camp at the Marine 
Corps Recruit Depot in San Diego, but presented evidence of 
the incident that occurred at Camp Pendleton.  Although his 
representative attributes his confusion as to when and where 
the assault occurred to the 25 years that have elapsed since 
then, the same rationale makes questionable his memory of 
being a participant in the incident.  By considering the 
evidence as a whole, and examining the veteran's current 
statements in the context of that evidence, the Board finds 
that his current assertion of having been assaulted by drill 
instructors while he was in service is not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The diagnosis of PTSD reflected in the report of the October 
2001 psychological evaluation is based on the veteran's 
report of having been beaten by three drill sergeants in 
March 1979 at Camp Pendleton, California.  The evidence shows 
that the veteran was not in service in March 1979, and not at 
Camp Pendleton when the assault there occurred.  The Board 
has also determined that the veteran's account of the 
incident is not credible.  Because the diagnosis of PTSD was 
based on the veteran's reported history that is not credible, 
it is not probative of whether he has PTSD as the result of 
an in-service stressor.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative).

Service connection for PTSD in this case requires probative 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).  The veteran's claim is not substantiated 
by credible supporting evidence that the claimed in-service 
stressor occurred, or probative evidence showing that he has 
PTSD.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.



ORDER

The claim of entitlement to service connection for PTSD is 
denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


